

THIRD AMENDMENT TO GEORGIA HOLDINGS, INC.
MANAGEMENT EQUITY PLAN


The Georgia Holdings, Inc. Management Equity Plan (the “Plan”), is hereby
amended effective as of July 17, 2014 (the “Effective Date”) as follows:


1.Amendment to Section 3 of the Plan. Section 3 of the Plan shall be deleted in
its entirety and replaced with the following:
“Subject to the provisions of Section 7, the total number of Shares with respect
to which Awards may be granted under the Plan shall not exceed 979,398, and the
full number of Shares available for delivery under the Plan may be delivered
pursuant to grants of incentive stock options within the meaning of Section 422
of the Code. If, prior to exercise, settlement or payment, any Awards are
forfeited, lapse or terminate for any reason, the Shares covered thereby may
again be available for grants under the Plan.”
2.Effect on the Plan. This Amendment shall not constitute a waiver, amendment or
modification of any provision of the Plan not expressly referred to herein.
Except as expressly amended or modified herein, the provisions of the Plan are
and shall remain in full force and effect and are hereby ratified and confirmed.
On and after the Effective Date, each reference in the Plan to “this Plan,”
“herein,” “hereof,” “hereunder” or words of similar import shall mean and be a
reference to the Plan as amended hereby. To the extent that a provision of this
Amendment conflicts with or differs from a provision of the Plan, such provision
of this Amendment shall prevail and govern for all purposes and in all respects.

